Exhibit 99.1 1275 West Washington Street - Suite 101 Tempe, AZ 85281 (602) 286-5520 www.capstonethx.com Nasdaq: CAPS FOR FURTHER INFORMATION: Karen Struck, Investor Relations Lauren Glaser – The Trout Group (602) 286-5250 (646) 378-2972 kstruck@capstonethx.com lglaser@troutgroup.com Capstone Therapeutics Announces Compliance with Nasdaq Listing Rules For Continued Listing on The Nasdaq Capital Market Tempe, AZ – March 5, 2010 ─ Capstone Therapeutics (the “Company”) (Nasdaq: CAPS) today announced it received a letter on March 4, 2010 from The Nasdaq Stock Market notifying the Company that it is now in compliance with the Nasdaq Listing Rules for continued listing on The Nasdaq Capital Market. Background On August 8, 2008, the Company received a letter from The Nasdaq Stock Market notifying it that for the 30 consecutive business days preceding the date of the letter, the bid price of the Company’s common stock had closed below the $1.00 per share minimum bid price required for continued inclusion on The Nasdaq Global Market pursuant to Nasdaq Listing Rules.To regain compliance with The Nasdaq Global Market continued listing requirements, the closing bid price of the Company’s common stock needed to meet or exceed $1.00 per share for a minimum of ten consecutive business days.With extensions, the Company was granted until November 23, 2009, to regain compliance.In anticipation of not meeting the minimum bid price continued listing requirement, the Company requested and on November 16, 2009, received approval from Nasdaq to transfer the listing of its common stock from The Nasdaq Global Market to The Nasdaq Capital Market, and was afforded a period ending May 24, 2010 to regain compliance with the Nasdaq Listing Rules.The Nasdaq Capital Market is a continuous trading market that operates in substantially the same manner as The Nasdaq Global Market.All companies listed on The Nasdaq Capital Market must meet certain financial requirements and comply with Nasdaq’s corporate governance requirements.As a result of the Company’s common stock closing bid price meeting or exceeding $1.00 per share for a minimum of ten consecutive business days, the Company is now in compliance with the Nasdaq Listing Rules for continued listing on The Nasdaq Capital Market. About Capstone Therapeutics Capstone Therapeutics (trade name of OrthoLogic Corp.) is a biotechnology company committed to developing a pipeline of novel therapeutic peptides aimed at helping patients with under-served medical conditions.The Company is focused on development and commercialization of two product platforms: AZX100 and Chrysalin® (rusalatide acetate or TP508). AZX100 is a novel synthetic 24-amino acid peptide, one of a new class of compounds in the field of smooth muscle relaxation and fibrosis.Based on its demonstrated effects in pre-clinical models and safety in clinical trials, AZX100 is currently being evaluated for commercially significant medical applications such as the prevention or reduction of hypertrophic and keloid scarring, treatment of pulmonary disease and intimal hyperplasia.Capstone has an exclusive worldwide license to AZX100. Chrysalin, the Company’s novel synthetic 23-amino acid peptide, has been proven in multiple pre-clinical and clinical models to stimulate cellular events leading to angiogenesis, revascularization, and repair of dermal and musculoskeletal tissues.It is currently being evaluated in disorders that involve vascular endothelial dysfunction, such as acute myocardial infarction and chronic myocardial ischemia.The Company owns exclusive worldwide rights to Chrysalin. Capstone Therapeutics Announces CompliancewithNasdaq Listing Rules for Continued Listing on The Nasdaq Capital Market Page 2 of 2 Capstone’s corporate headquarters are in Tempe, Arizona.For more information, please visit the Company's website: www.capstonethx.com. Statements in this press release or otherwise attributable to Capstone regarding our business that are not historical facts are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements, which include the timing and acceptability of FDA filings and the efficacy and marketability of potential products, involve risks and uncertainties that could cause actual results to differ materially from predicted results. These risks include: delays in obtaining or inability to obtain FDA, institutional review board or other regulatory approvals of pre-clinical or clinical testing; unfavorable outcomes in our pre-clinical and clinical testing; the development by others of competing technologies and therapeutics that may have greater efficacy or lower cost; delays in obtaining or inability to obtain FDA or other necessary regulatory approval of our products; our inability to successfully and cost effectively develop or outsource manufacturing and marketing of any products we are able to bring to market; changes in FDA or other regulations that affect our ability to obtain regulatory approval of our products, increase our manufacturing costs or limit our ability to market our product; effects on our stock price and liquidity if we are unable to meet the requirements for continued listing on the Nasdaq Capital Market; our need for additional capital in the future to fund the continued development of our product candidates; and other factors discussed in our Form 10-K for the fiscal year ended December 31, 2008, and other documents we file with the Securities and Exchange Commission. ### Editor’s Note:This press release is also available under the Investors section of the Company’s website at www.capstonethx.com.
